                                                                                                      E-FILED
                                                                  Wednesday, 27 November, 2019 04:56:20 PM
                                                                                Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION

JOHNNY HARRIS,                                 )
    Plaintiff,                                 )
                                               )
       v.                                      )               Case No. 3:19-cv-03222-JES
                                               )
KWAME RAOUL, et al.,                           )
    Defendants.                                )

                                    MERIT REVIEW ORDER

JAMES E. SHADID, United States District Judge:

       Plaintiff pro se, Johnny Harris, who is currently incarcerated at Western Illinois

Correctional Center, filed a complaint [1] under 42 U.S.C. § 1983. Plaintiff alleges that

Defendants Kwame Raoul, the Attorney General of Illinois, and Rob Jeffries, the acting director

of the Illinois Department of Corrections (“IDOC”), have violated his Eighth Amendment rights

by refusing to release Plaintiff despite serving his court-imposed 16-year prison sentence and

violated his Fourteenth Amendment rights when they refused to accommodate his sex-offender

status by locating a suitable residence or “host-site” for him.

       Plaintiff’s complaint is before the Court for merit review pursuant to 28 U.S.C. §1915A,

which requires the Court to “screen” Plaintiff’s complaint, and through such process, identify

and dismiss any legally insufficient claim, or the entire action if warranted. A claim is legally

insufficient if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or (2) seeks monetary relief from a defendant who is immune from such relief.” 28

U.S.C. § 1915A(b)(1)-(2). In reviewing the complaint, the Court accepts the factual allegations

as true, liberally construing them in the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 649

                                                   1
(7th Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts must

be provided to “state a claim for relief that is plausible on its face.” Alexander v. United States,

721 F.3d 418, 422 (7th Cir. 2013) (citation omitted).

        Fundamentally, Plaintiff's complaint challenges the parole condition that he find an

approved host site residence before he can serve his mandatory supervised release term. Plainly

stated, Plaintiff may not challenge his parole condition or its imposition in a § 1983 suit for

damages. Jackson v. Lemmon, 738 F. App’x 369, 371 (7th Cir. 2018). “Because parole is a form

of custody, a challenge to a parole condition is a challenge to the ‘perimeters of [his]

confinement’ and so must be brought as a collateral attack.” Id. (quoting Williams v. Wisconsin,

336 F.3d 576, 579 (7th Cir.2003). “Attacks on the fact or duration of confinement come under

[28 U.S.C.] § 2254.” Williams, 336 F.3d at 579. Title 28 U.S.C. § 2254 is the federal statute

governing writs of habeas corpus for state prisoners. Parole conditions are considered

“confinement” and thus must also be challenged through the habeas corpus route, not through a

civil rights action for damages. Id. Plaintiff’s claim may proceed in federal court only as a habeas

corpus action, if it can proceed at all.

        The court cannot convert Plaintiff’s complaint into a habeas corpus action, because doing

so may cause Plaintiff unintended adverse consequences. Habeas corpus actions have specific

requirements and procedures. For example, an applicant is required to exhaust all available state

remedies before he can file a habeas action in a federal court, and prisoners are generally limited

to seeking habeas corpus only once. See 28 U.S.C. § 2254(b)(1)(A) (requiring a movant to

exhaust the remedies available in state court).

        Accordingly, the Court dismisses Plaintiff’s complaint without prejudice. The Court


                                                  2
states no opinion on the merit of a possible habeas claim, but does note for Plaintiff's benefit that,

in this context, the Equal Protection Clause of the U.S. Constitution would only prohibit unequal

treatment of Plaintiff based on his sex offender status if that treatment bore no rational relation to

a legitimate government interest. See May v. Sheahan, 226 F.3d 876, 882 (7th Cir.2000)(equal

protection clause “requires inmates to be treated equally, unless unequal treatment bears a

rational relation to a legitimate penal interest.”).

IT IS THEREFORE ORDERED:

        1) The Court DISMISSES Plaintiff’s complaint [1] without prejudice under 28
           U.S.C. 1915A(b)(1) for failure to state a federal claim on which relief may be
           granted. Any amendment to the complaint would be futile for the reasons stated.
           This case is, therefore, closed. The Clerk of the Court (“Clerk”) is directed to
           enter a judgment pursuant to Fed. R. Civ. P. 58.

        2) Accordingly, the Court DENIES as moot Plaintiff’s remaining motion regarding
           recruitment of counsel [3], service of process [4], injunctive relief [5], and status
           [13].

        3) Plaintiff must still pay the full docketing fee of $350 even though the Court has
           dismissed the case. The agency having custody of Plaintiff shall continue to make
           monthly payments to the Clerk, as outlined in the Court’s September 20, 2019,
           order granting Plaintiff’s petition to proceed in forma pauperis. Therefore, the
           Court DENIES Plaintiff’s motion requesting a modification of the Court
           instructions regarding the collection of Plaintiff's partial filing fee [14].

        4) If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with
           this Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A
           motion for leave to appeal in forma pauperis should set forth the issues Plaintiff
           plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff chooses to
           appeal, he will be liable for the $505 appellate filing fee irrespective of the
           outcome of the appeal.

ENTERED November 27, 2019.

                                        s/ James E. Shadid
                               ________________________________
                                       JAMES E. SHADID
                               UNITED STATES DISTRICT JUDGE

                                                       3
